Title: To Thomas Jefferson from Ledyard Seymour, 14 June 1805
From: Seymour, Ledyard
To: Jefferson, Thomas


                  
                     Honor’d & respected Sir 
                     
                     Hartford June 14th 1805
                  
                  In the absence of Mr Granger the Friend of my Father, and who has for ought I Know, been solicited on my behalf, permit me to approach your respected asylum of the cheif-Magistracy of this our happy Country; convinced as I am of the apparent impropriety of addressing you on any subject, incapable as I am, and fearing that either the diffidence of my mind, or the inexperience of youth may delineate sentiments, imperfect, or erroneous—
                  Having had the good fortune of visiting the Capital of the Union, & the honor of an introduction, to your person thro’ the politeness of Mr Granger it has emboldened me (tho perhaps too much) to proceed, & apply to the Father of our Country, freely confessing, that tho my Fathers property is ample to support his children in the decent, walks of Connect—
                  I am however the youngest, & can never be habituated to a System like the present, of Legitimate proscription, & monopoly, My destineis, then are to myself unknown—In the year 1792, my Education was in a way completed at Yale College, an ill state of Health arising from sedentary Habits, determined me by my Fathers consent, to pursue Mercantile buisness, in 1794 removed to New York, with the wife of my Youth—my Capital nearly 2000 Dollars, made shipments under the patronage of Messrs David Gelston & Nathl G Ingraham the latter my brother by marriage, Buisness was very good & successfull untill the close of 1796—the capture by the British cruizers, of five Merchant Vessells, mostly torys, for no transgression, of even as then existing Maritime Law, of their own, without a pretext, or even a colorable paper, or suspected goods, to a part of the So. port of St Domingo, where a British Ship had never been, seen, or soldeir landed—combined to first Mutilate, & so absorb, my little all in the two years succeeding the first loss of 1795 my Bankruptcy was consequent to this events, in 1797. Ebeneser Stevens, Esqr. my uncle by marriage then a Friend to the interests of the Community, was my sole Creditor to my very alarming, or distressing amount, and notwithstanding the misfortune of the loss of the wife of my youth, contributed all in his power, to drive me to a Compromise, by involving a Father, in the Burthen of paying for Debts occasioned, wholly, I most solemnly aver in the face of Heaven by British Spoliation, in lieu for which He as Assigner, & by Bonds in Jugement, agreeable to the Tenor of the Laws of N York, has never recd. by the Appeals to the Admiralty of G. Britain a farthing—Sumons 
                     in
                     ed me in a Courts Prison for Two years & six Months. a partial act of Insolvency as relating to him only relieved me from his cruelty, I wrote him I would never shelter myself behind a Bankrupt Law—went immediately to the Havana, where I resided three years from August 1800.—
                  acquired the idiom of the language, & Cultivated the affections of the Inhabitants with my whole heart, was successfull & returned & paid Two Thousand Dollars, of old debts. nor will I cease, paying them as long as life & Buisness enables me—remain single & tho not avaricious, shall, from a Compromise with My Uncle, whom I shall yet esteem, for his once disinterested assistance? apply without too great injury, a portion to the final discharge of all my Balances—No new Embarrassments, having been in any way that of—Thus having narrated every material occurrence for thirteen years of the most trying Scenes, that are incident to humanity & still believe myself unimpaired by an unsocial habit. The loss of the utility of a Language that I have acquired, I submit with cheerfullness to your decision, should Death or accident, make any room for me in any one of the Spanish Colonies, & my poor abilities, when exerted, not too deficient, for some port, certain that no action unless partaking deeply of human infirmity will ever tarnish the honor of my Country—Your Excelly may rest assured that no Subject of a foreign power, or his property, could possibly induce me to a Violation of the Laws of Nations, or Spain—Alas Sir I shall submit with out a Murmur, & permit the stability of my principles to be analysed, from their perpetuity the attachment to your Administration, surpassed only by the belief that it has increased our respectability abroad, & the happiness of every individual, who rejoices in the prosperity of our Nation—With the utmost Respect. Your dutiful & respectful, Servant. & God preserve you many Years—
                  
                     Ledyard Seymour 
                     
                  
               